[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR CONTEMPT
The captioned matter, having come before the court on fathers Motion for Contempt concerning alleged unpaid child support. the following findings are made and ordered entered:
  1. There was no evidence of a wilful violation of a court order by mother;
  2. Mother made good faith attempts to mail support checks (while not precisely on time, the tardiness has not risen to the level of wilful contempt);
  3. Father received but did not negotiate mothers's check #598 which was mailed on December 19, 2000;
4. Mother mailed check #610 on January 8, 2001; CT Page 2210
  5. Neither check #598 nor check #610 have been negotiated;
  6. Mother is to issue a new payment (good funds) covering checks #598 and #610 so it is postmarked by 2/15/01;
  7. If mother chooses to place a stop payment order on check #598 she is to transmit a copy of the fee/charge statement from her bank for the service to father within ten days of her receipt;
  8. Within five days of father's receipt of the bank's stop payment service fee statement, he is to reimburse mother for the fee;
9. There is no finding of contempt; and
10. Neither party shall recover attorney's fees.
DANIEL E. BRENNAN, JR., J.